DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 7-20 have been considered but are moot in view of the new ground(s) of rejection.
Examiner respectfully disagrees with the applicant’s argument that none of the cited references teaches or suggests these limitations the display device receives the first stream of graphics data and the second stream of graphics data via one or more video interfaces. 
Wyatt et al. teaches the display device (liquid crystal display (LCD) device 216, row driver 214, column driver 212, TCON 210) receives the first stream of graphics data and the second stream of graphics data via one or more video interfaces (col. 12, lines 64-67: TCON 210 drives the liquid crystal display (LCD) device 216 with video signals generated by SRC 220: note that it is inherent that a video interface is used to transfer video signals from the self refresh controller (SRC 220) to TCON 210; col. 5, lines 9-13: GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110; col. 5, lines 38-47: TCON210 transmit pixel data via LVDS interface; col. 7, lines 47-59: Fig. 2B illustrates communications path 280 that implement display port interface; col. 8, lines 46-54: video interface for transmitting video signals between GPU 240 and display device 110; col. 12, lines 34-36: TCON 210 drives the LCD device 216 using video signals received from GPU 240).
Applicant also argues that there is no teaching or suggestion in the cited portions of Wyatt related to the display device receiving video signals from the self refresh controller via one or more video interfaces. Applicant asserts that because the self-refresh controller is internal to the display 
The self-refresh controller is not internal to the liquid crystal display (LCD) device 216 and TCON 210.  TCON 210 drives the liquid crystal display (LCD) device 216 with video signals generated by SRC 220 (col. 12, lines 64-67). Note that it is inherent that a video interface is used to transfer video signals from the self refresh controller (SRC 220) to TCON 210.
Therefore, Wyatt et al. teaches applicant’s claimed invention as noted in the office action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1, 8, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US 9165537 A1).
	As to claim 1, Wyatt et al.  teaches a system comprising: 	a first source processor(col. 5, lines 28-30: self-refresh controller (SRC) 220) that generates a first stream of graphics data (col. 6, lines 6-9: While the display device 110 is in the panel self-refresh mode, SRC 220 continuously generates repeating video signals representing the cached pixel data stored in local frame buffers 224 for one or more consecutive video frames; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals generated by SRC 220); 	a second source processor (col. 5, lines 9-13: GPU 240) that generates a second stream of (col. 5, lines 9-13: GPU 240 may be configured to receive graphics primitives from CPU 102. GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110); 	a display device (liquid crystal display (LCD) device 216, row driver 214, column driver 212 and TCON 210) that receives the first stream of graphics data and the second stream of graphics data via one or more video interfaces and displays at least one of the first stream of graphics data and the second stream of graphics data (col. 12, lines 64-67: TCON 210 drives the liquid crystal display (LCD) device 216 with video signals generated by SRC 220: note that it is inherent that a video interface is used to transfer video signals from the self refresh controller (SRC 220)  to the TCON 210; col. 5, lines 9-13: GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110; col. 5, lines 38-47: TCON210 transmit pixel data via LVDS interface; col. 7, lines 47-59: Fig. 2B illustrates communications path 280 that implement display port interface; col. 8, lines 46-54: video interface for transmitting video signals between GPU 240 and display device 110; col. 12, lines 34-36: TCON 210 drives the LCD device 216 using video signals received from GPU 240); and 	a timing controller that is coupled to the first source processor and the second source processor (col. 12, lines 34-36: TCON 210 drives the LCD device 216 using the video signals received from GPU 240; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals generated by SRC 220) and: 	receives a first control signal to enter into a self-refresh state (col. 8, lines 25-31; col. 9, lines 6-9: messages sent from GPU 240 to display device 110 that request display device 110 to enter panel self-refresh mode; col. 12, lines 34-36: TCON 210 drives the LCD device 216 using the video signals received from GPU 240); 	in response, enters into the self-refresh state (col. 8, lines 25-31; col. 9, lines 6-9: display  	causes the display device to display a first frame stored in memory (col. 6, lines 6-9; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224), wherein the first frame includes at least a portion of data included in the first stream of graphics data (col. 5, lines 28-30: self-refresh controller (SRC) 220; col. 6, lines 6-9: While the display device 110 is in the panel self-refresh mode, SRC 220 continuously generates repeating video signals representing the cached pixel data stored in local frame buffers 224 for one or more consecutive video frames; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals generated by SRC 220); 	receives a second stream of graphics data (col. 5, lines 9-13: GPU 240 may be configured to receive graphics primitives from CPU 102. GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110); 	exits the self-refresh state (col. 13, lines 5-7: request from GPU 240 to exit the panel self-refresh mode); and
 	causes the display device to display the second stream of graphics data (col. 5, lines 

9-13: GPU 240 may be configured to receive graphics primitives from CPU 102. GPU 240 processes the 
graphics primitives to produce a frame of pixel data for display).

 	As to claim 8, Wyatt et al. teaches the system of claim 1, wherein the timing controller 

(210 in Fig. 2A) is included in the display device (110 in Fig. 2A).

 	As to claim 13, Wyatt et al. teaches the system of claim 1, further comprising: 	
one or more communications paths that transmit at least one of the first stream of graphics 



path 280 includes a main link (eDP) that includes 1, 2 or 4 differential pairs (lanes) for high bandwidth 

data transmission; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 

with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224); and a 

separate configuration channel that transmits the first control signal (Figs. 2A and 2B; col. 7, lines 

52-54: Communications path 280 includes a main link (eDP) that includes 1, 2 or 4 differential pairs 

(lanes) for high bandwidth data transmission; col. 8, lines 29-31: messages indicating that display device 

110 should enter or exit a panel self-refresh mode may be communicated over the auxiliary channel; col. 

8, lines 55-60: digital video signals 250 is formatted for transmission over eDP video interface; col. 12, 

lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals 

generated by SRC 220 based on pixel data stored in local frame buffers 224).

As to claim 14, Wyatt et al. teaches a computer-implemented method comprising: 	receiving a first control signal to enter into a self-refresh state (col. 5, line 66-col. 9, line 2:  receiving the message to enter the panel self-refresh mode; col. 12, lines 34-36; col. 12, lines 64-67: self-refresh mode where TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224; col. 21, lines 42-48); 	in response to receiving the first control signal, entering into the self-refresh state (col. 5, line 66-col. 9, line 2:  receiving the message to enter the panel self-refresh mode; col. 12, lines 34-36; col. 12, lines 64-67: the self-refresh mode where TCON 210 drives the LCD device 216 with video signals) and causing a display device to display a first frame stored in memory (col. 6, lines 6-9; col. 12, lines 64-67: In the self-refresh state 440, TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224), 	

 	receiving, via the one or more video interfaces, a second stream of graphics data generated by a second source processor (col. 5, lines 9-19: GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110, transmit digital video signal to display device via a digital video interface; col. 7, lines 47-59: Fig. 2B illustrates communications path 280 that implement display port interface; col. 8, lines 46-54: video interface for transmitting video signals between GPU 240 and display device 110; col. 12, lines 34-36: TCON 210 drives the LCD device 216 using video signals received from GPU 240); and
 	exiting the self-refresh state (col. 13, lines 5-7: request from GPU 240 to exit the panel self-

refresh mode) and causing the display device to display the second stream of graphics data  (col. 5, lines 

9-13: GPU 240 may be configured to receive graphics primitives from CPU 102. GPU 240 processes the 

graphics primitives to produce a frame of pixel data for display).
 	As to claim 15, Wyatt et al. teaches the computer-implemented method of claim 14, further comprising receiving the at least a portion of data included in the first stream of graphics data before 

 	As to claim 20, Wyatt et al.  teaches one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors (col. 22, lines 55-60: program product for use with a computer system, the program product can be contained on a variety of computer-readable storage media) to perform the steps of: 	receiving a first control signal to enter into a self-refresh state (col. 5, line 66-col. 9, line 2:  receiving the message to enter the panel self-refresh mode; col. 12, lines 34-36; col. 12, lines 64-67: self-refresh mode where TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224; col. 21, lines 42-48);

 	receiving, via the one or more video interfaces, a second stream of graphics data generated by a second source processor (col. 5, lines 9-19: GPU 240 processes the graphics primitives to produce a frame of pixel data for display on display device 110, transmit digital video signal to display device via a digital video interface; col. 7, lines 47-59: Fig. 2B illustrates communications path 280 that implement display port interface; col. 8, lines 46-54: video interface for transmitting video signals between GPU 240 and display device 110; col. 12, lines 34-36: TCON 210 drives the LCD device 216 using video signals received from GPU 240); and
exiting the self-refresh state (col. 13, lines 5-7: request from GPU 240 to exit the panel self-
refresh mode); and
 	causing the display device to display the second stream of graphics data (col. 5, lines 

9-13: GPU 240 may be configured to receive graphics primitives from CPU 102. GPU 240 processes the 

graphics primitives to produce a frame of pixel data for display).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 9165537 A1) in  in view of Emerson (US 2018/0074777 A1).
 	As to claim 2, Wyatt et al. teaches the system of claim 1, but does not explicitly disclose 

further comprising a multiplexer control unit that generates the first control signal.
 	However, Emerson et al. teaches further comprising a multiplexer control unit that 

generates the first control signal ([0022]: display refresh multiplexer 460 communicates 

selected refresh traffic data).

 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. with a multiplexer control 

unit that generates the first control signal as taught by Emerson et al. in order to generate valid 

interface response signals.

 	As to claim 3, Wyatt et al. teaches the system as discussed above, but does not explicitly 

disclose wherein the multiplexer control unit causes the first source processor to cease 

generating the first stream of graphics data.
 	However, Emerson et al. teaches wherein the multiplexer control unit causes the first 

source processor to cease generating the first stream of graphics data ([0023]: multiplexer  

provides placebo, or placeholder, data to non-selected video controller).

 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. with multiplexer control unit 

that causes the first source processor to cease generating the first stream of graphics data as 

taught by Emerson et al. in order to generate valid interface response signals.

 	As to claim 4, Wyatt et al. teaches the system as discussed above, but does not explicitly 

disclose wherein the multiplexer control unit causes the second source processor to generate 

the second stream of graphics data.
 	However, Emerson et al. teaches wherein the multiplexer control unit causes the second 

source processor to generate the second stream of graphics data ([0022];[0024-0025]: video 

controller provide output stream). 	
 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the multiplexer 

control unit causes the second source processor to generate the second stream of graphics data 

as taught by Emerson et al. in order to provide a digital video output.


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 9165537 

A1) in  in view of Heo et al. (US 2018/0151153 A1).

 	As to claim 7, Wyatt et al. teaches the system of claim 1, but does not explicitly disclose 

wherein the timing controller is included in the first source processor.
 	However, Heo et al. teaches wherein the timing controller is included in the first source 

processor ([0056]: image processing unit and timing controller may be integrated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the timing 

controller is included in the first source processor as taught by Heo et al. in order to improve 

sharpness of the chromatic colors.

 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 9165537 

A1) in  in view of Ryu et al. (US 2009/0146978 A1).
 	As to claim 9, Wyatt et al. teaches the system of claim 1, but does not explicitly disclose 

wherein the first frame is stored in an internal memory included in the timing controller.
 	However, Ryu et al. teaches wherein the first frame is stored in an internal memory 

included in the timing controller ([0045-0046]: frame memory included in a timing controller).

 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the first frame is 

stored in an internal memory included in the timing controller as taught by Ryu et al. in order to 

improve to improve picture quality.


 	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. 



 	As to claim 10, Wyatt et al. teaches the system of claim 1, wherein the second source 

processor comprises a graphics processing unit (GPU) (240 in Fig. 2A), but does not explicitly 

disclose the first source processor comprises a central processing unit (CPU), 

 	However, Nambi et al. teaches the first source processor comprises a central processing 

unit (CPU) (CPU in Fig. 1;[0049]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the first source 

processor comprises a central processing unit (CPU)  as taught by Nambi et al. in order to 

reduce power consumption of device displays by monitoring various image presentation 

processes and communicate image data  with the timing controller.
 	As to claim 11, Wyatt et al. teaches the system of claim 1, but does not explicitly 

disclose wherein the first source processor comprises a graphics processing unit (GPU), and the 

second source processor comprises a central processing unit (CPU).
 	However, Nambi et al. teaches wherein the first source processor comprises a graphics 

processing unit (GPU), and the second source processor comprises a central processing unit 

(CPU) (GPU and CPU in Fig. 1;[0049]).

 	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the first source 

processor comprises a graphics processing unit (GPU), and the second source processor 

comprises a central processing unit (CPU)  as taught by Nambi et al. in order to reduce power 

consumption of device displays by monitoring various image presentation processes and 



 	As to claim 12, Wyatt et al. teaches the system of claim 1, but does not explicitly 

disclose wherein the first source processor comprises a first graphics processing unit (GPU), and 

the second source processor comprises a second GPU.
 	However, Nambi et al. teaches wherein the first source processor comprises a first 

graphics processing unit (GPU), and the second source processor comprises a second GPU 

(GPUs in Fig. 1;[0049]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Wyatt et al. such that the first source 

processor comprises a first graphics processing unit (GPU), and the second source processor 

comprises a second GPU  as taught by Nambi et al. in order to reduce power consumption of 

device displays by monitoring various image presentation processes and communicate image 

data  with the timing controller.


 	
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 5, the prior art of record does not disclose applicant’s claimed invention: 

 	“the system of claim 2, wherein the multiplexer control unit generates the first control signal in 

response to receiving a switch command signal from at least one of the first source processor 

and the second source processor.”

As to claim 6, the prior art of record does not disclose applicant’s claimed invention:  
“the system of claim 1, further comprising a multiplexer that: receives the first stream of graphics data from the first source processor; receives the second stream of graphics data from the second source processor; receives the first control signal; and in response to the first control signal, transmits the second stream of graphics data to the timing controller.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY KHOO/Primary Examiner, Art Unit 2624